The Honorable James C. Scott State Senator 321 State Highway 15 North Warren, Arkansas 71761
Dear Senator Scott:
This is in response to your request, on behalf of a school district superintendent, for an opinion on two questions concerning the payment of teacher salary schedule "step increments" from the fifty-six percent of increases in district net current revenue which is required to be paid teachers.
I have enclosed for your review copies of Op. Att'y Gen. 91-369
(the relevant portion of which begins on page 7), and Op. 92-213 (the relevant portion of which begins on the bottom of page 2). These opinions should satisfactorily answer the questions posed in your request.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosures